Title: To George Washington from Thomas Marshall, 12 August 1795
From: Marshall, Thomas
To: Washington, George


          
            Sir
            August 12th 1795. Buck-pond [Ky.]
          
          I was honord with your letter of the 25th of March last, and felt myself much flattered by your kind remembrance.
          I have paid the Taxes arising on two tra[c]ts of Land, one of 3000 As. and the other of 2000 now in your possission & formerly survey’d for John Saunders lying on Rough Creek now in Hardin County. The amount of Taxes for the years 1792 1793 & 1794 is £8.17.3. I have drawn on you for that sum payable on sight & expect the Bill will be presented to you this fall.
          I think you have been missinformed with respect to the present selling price of Such lands. I have offered your lands for sale at 10/pr Acre the loest price you mention but no person seems inclinable to give it. I am told that good lands may be had there at £10 pr hundred. I would not be thought to advise the sale of yours at that price by any means. Lands rise rappidly in this country & that part of the country where yours lye is populating fast and c⟨onse⟩quently Good lands will soon rise much higher than they have hitherto been. Our lands here average at £3 pr

Acre and I have no doubt but yours will sell well in a few years. I am told that the stream is proper for Iron works and that there is a bank of ore convenient. I have directed proper inquiries to be made respecting the land and its advantages & shall give you an account of it so soon as I receive the necessary information, at least such as I think may be depended on. I have the honor to be with the most perfect esteem & respect Sir Your most obedient servant
          
            T. Marshall
          
        